DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 6, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of claims 1 and 14 requires a method comprising obtaining a plurality of electronic components, determining a predefined distance between first and second electronic components, arranging the first and second electronic components on at least one substrate film at the predefined distance, selecting mounting locations along the at least one substrate film, mounting the first and second electronic components on the at least one substrate film before thermoforming the at least one substrate film to include a three-dimensional shape with curvatures, and molding a molding material layer at least between the first and second electronic components such that the molding material layer has a thickness between the first and second electronic components defined by the predefined distance. The mounting locations are selected such that none of the plurality of electronic components are mounted at the location with the greatest curvature, but at least one of the first and second electronic components has a curvature that matches the curvature of its mounting location.
As discussed in the office action dated 26 October 2021, the combination of U.S. Patent Application Publication No. 2017/0094800 (“Keranen”) and U.S. Patent Application Publication No. 2012/0098115 (“Watanabe”) discloses many of the claim limitations listed above. See paragraphs 6-14 of the office action. However, this combination fails to disclose that at least one of the U.S. Patent Application Publication No. 2012/0285611 (“Desclos”), for example, where a thermoformed antenna includes a conductor 301 and carrier sheets 302 and 303.
Each of claims 2, 3, 5, 6, and 15 is allowed based on its dependency from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726